Title: From George Washington to Beverley Randolph, 20 December 1784
From: Washington, George
To: Randolph, Beverley

 

Sir
Alexandria 20th Decr 1784

The letter you did me the honor to write to me the 15th Inst. was not delivered until late yesterday Evening—I filled the Blank in the letter to Govr Paca and forwarded it; and am now on my way to annapolis. I named the 22d, which at the rate your Express travels, is as soon as the Govr can lay your letter before the Assembly of Maryland and Commrs be appointed to meet those from this State—Genl Gates will attend; & I have given Colo. Blackburne notice of the time & place.
As soon as the business of the meeting is finished a report shall be made. I have the honr to be Sir Yr most obt Servt

Go: W.

